EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Temnit Afework (Reg. No. 58,202) on March 3, 2021.

The application has been amended as follows: 
Claim 1.  (Currently Amended)  A determination device comprising:
a memory; and
a processor coupled to the memory and the processor configured to execute a process, the process comprising:
generating a reference model of a sensor detection value,
after generating the reference model, starting a measuring of a time duration at a predetermined point in time before detecting a deviation between the reference model and the sensor detection value exceeds a threshold and continuing the measuring of the time duration until the deviation between the reference model and the sensor detection value exceeds the threshold, 
determining whether the time duration measured in the measuring is shorter than a predetermined time duration; and
outputting a signal associated with an abnormality when the time duration is determined to be shorter than the predetermined time duration.

generating a reference model of a sensor detection value;
	after generating the reference model, starting a measuring of a time duration at a predetermined point in time before detecting a deviation between the reference model and the sensor detection value exceeds a threshold and continuing the measuring of the time duration until the deviation between the reference model and the sensor detection value exceeds the threshold;
determining the time duration measured in the measuring is shorter than a predetermined time duration; and
outputting a signal associated with an abnormality when the time duration is determined to be shorter than the predetermined time duration.

Claim 20.  (Currently Amended) A computer readable, non-transitory medium storing a program that causes a computer to execute a process, the process comprising:
generating a reference model of a sensor detection value;
after generating the reference model, starting a measuring a time duration detecting a deviation between the reference model and the sensor detection value exceeds a threshold and continuing the measuring of the time duration until the deviation between the reference model and the sensor detection value exceeds the threshold;
determining whether the time duration measured in the measuring is shorter than a predetermined time duration; and


Claim 22.  (Currently Amended) The determination device as claimed in claim 1, 
wherein, the determining includes whether the deviation exceeds a first threshold, whether an accumulated value of the deviation exceeds a second threshold, and whether one of a first time duration from the predetermined point in time until the deviation exceeds the first threshold and a second time duration from the predetermined point in time until the accumulated value exceeds the second threshold is shorter than the predetermined time duration, and
wherein, in the outputting, the signal is output upon determining that the deviation exceeds the first threshold or the accumulated value exceeds the second threshold, and upon determining that one of the first time duration and the second time duration is shorter than the predetermined time duration.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, though the prior art US Publication 2013/0173218 (Maeda) discloses a determination device (“anomaly detection system 100” [0057]) comprising: 
a memory (“stored into a database” [0106]); and a processor coupled to the memory and the processor configured to executes a process (FIG 19, processor 119), the process comprising: 
generating a reference model of a sensor detection value (“makes a model from training data that corresponds to the regular runtime status of said plant, employs the training data thus modeled in computing a anomaly measure of the data acquired from the sensors, and detects anomalies“ [Abstract] “targets output signals of multidimensional sensors attached to an installation, prepares nearly-normal learning data based on example-based anomaly detection” [0015],  “Sensor signals 103 obtained by the sensors are input to the anomaly detection system 100” [0057]), and
US Patent 6,535,517 (Arkko) teaches:
after generating the reference model, measuring a time duration from a predetermined point in time before a deviation between the reference model and the sensor detection value exceeds a threshold until the deviation between the reference model and the sensor detection value exceeds the threshold; determining whether the time duration measured in the measuring is shorter than a predetermined time duration (“If a deviation from the expected network topology is detected (in step 515), then the system applies suitable time thresholds to ensure that an actual problem exists (step 520) and that a transient situation has not caused a false-positive in the error monitoring process. In other words, the system applies suitable time thresholds in order to prevent temporary congestion or other similar problems from affecting the true connectivity information. Exemplary time thresholds are explained below in greater detail with reference to FIG. 5B. If the deviation does not persist beyond the threshold period(s), then the system (at step 525) proceeds to optionally modify the stored expected network topology (step 540)”(Col 9, Ln 23));
outputting a signal associated with an abnormality when the time duration is determined to be shorter than the predetermined time duration (“If the deviation does persist beyond the threshold period(s), then the system (at step 525) proceeds to make either one of two (or both) error responses. These two error responses (at steps 530 and 535) are shown in parallel to indicate that either error response may be performed first or that both error responses may be performed substantially simultaneously. The first error response is to inform the communications network operator with an alarm at a monitoring terminal (step 530). This alarm error response is explained in greater detail below with reference to FIG. 6” (Col 9, Ln 23));
the prior art fails to teach or suggest the further inclusion of:
after generating the reference model, starting a measuring of a time duration at a predetermined point in time before detecting a deviation between the reference model and the sensor detection value exceeds a threshold and continuing the measuring of the time duration until the deviation between the reference model and the sensor detection value exceeds the threshold.
For the remaining independent claims 14, 20 and 22, although the claim language slightly differs from independent claim 1 above, the distinction between the prior art Arkko and all the instant independent claims is, Arkko teaches time counting executed after the deviation occurs, rather than time counting executed before and until the deviation point.  
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claims 1, 14, 20 and 22, and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.Y.L/Examiner, Art Unit 2864   

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857